The Royce Fund Royce Special Equity Multi-Cap Fund At a Special Meeting of Shareholders held on July 31, 2014, the Fund's shareholders approved the following: Proposal For Withhold Abstain 1a. change the classification of the Fund from a “diversified” fund to a “non-diversified” fund within the meaning of the Investment Company Act of 1940; 1b. remove the Fund’s fundamental investment restriction that prohibits it from investing, with respect to 75% of its total assets, more than 5% of its assets in the securities of any one issuer (except U.S. Government securities); and 1c. remove the Fund’s fundamental investment restriction that prohibits it from acquiring more than 10% of the outstanding voting securities of any one issuer.
